     Case 2:20-cv-07851-PA-KS Document 12 Filed 03/10/21 Page 1 of 1 Page ID #:205




 1
 2
 3
 4
 5                                                                     JS-6
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
      JOSH MANUEL MAGANA,               ) NO. CV 20-7851-PA (KS)
11                                      )
                      Petitioner,
12                                      )
              v.                        ) JUDGMENT
13                                      )
14    STATE OF CALIFORNIA,              )
                                        )
15                    Respondent.       )
16    _________________________________ )
17
18          Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19    States Magistrate Judge,
20
21         IT IS ADJUDGED that this action is dismissed without prejudice.
22
23    DATED: March 10, 2021
24                                                     ________________________________
25                                                             PERCY ANDERSON
                                                       UNITED STATES DISTRICT JUDGE
26
27
28

                                                1
